Exhibit 10.2

MAGELLAN HEALTH, INC.

2016 MANAGEMENT INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

As of August 26, 2019

SECTION 1.      GRANT OF RESTRICTED SHARES.

(a)         GRANT. On the terms and conditions set forth in this Agreement,
effective as of the date hereof (the “DATE OF GRANT”), Magellan Health, Inc.
(the “COMPANY” as further defined below) grants to the Grantee referred to on
the signature page hereof (i) 21,753 shares (the  “RESTRICTED SHARES”) of
Ordinary Common Stock, $ 0.01 par value per share, of the Company (“ORDINARY
COMMON STOCK”). Certificates representing the Restricted Shares shall be issued
to Grantee with a restrictive legend prohibiting transfer until they become
vested as provided herein and in the Plan; the certificates representing the
Restricted Shares may also be legended as may be required to comply with
subsection 3(c) below.

(b)         2016 MANAGEMENT INCENTIVE PLAN DEFINED TERMS.  The Restricted Shares
are granted under and subject to the terms of the Company’s 2016 Management
Incentive Plan, as amended and supplemented from time to time (the “PLAN”),
which is incorporated herein by this reference.  Certain capitalized terms used
herein are defined in Section 9 below but terms used herein, if not defined
herein, shall have the same meaning for purposes hereof as provided by the Plan.

SECTION 2.      FORFEITURE OF RESTRICTED SHARES.

(a)         FORFEITURE OF UNVESTED RESTRICTED SHARES. The Restricted Shares
shall not be Transferable until vested in accordance with subsection 2(b),
except as provided by subsection 3(b), and shall be forfeited, and returned by
Grantee, in accordance with the Plan upon termination of Grantee’s Service
unless earlier vested in accordance with subsection 2(b).

(b)         VESTING.  The Restricted Shares shall vest on August 26, 2020
provided that the Grantee’s Service has not terminated prior to such
date.  Notwithstanding the preceding sentence, the Restricted Shares shall
earlier vest immediately upon the first to occur of (i) a Change of Control of
the Company or (ii) Grantee’s death or Disability.

(c)         LAPSE OF RESTRICTIONS ON RESTRICTED SHARES.   Subject to subsections
3(c) below, upon the vesting of the Restricted Shares, the Grantee shall be free
to dispose of the Restricted Shares in any manner and at any time without
restriction.

SECTION 3.      TRANSFER OF RESTRICTED SHARES.

(a)         TRANSFERS GENERALLY PROHIBITED. Except as otherwise provided in
subsection 3(b) below, until vested in accordance with Section 2, the Restricted
Shares shall not be sold or otherwise Transferred, provided that, even though
vested, any sale or other Transfer of Restricted Shares shall be subject to
subsections 3(c) below.

 

 



 




(b)         CERTAIN TRANSFERS PERMITTED.  Notwithstanding the foregoing
provisions of this Section 3, the Restricted Shares, even though not vested, may
be Transferred in the event of the Grantee’s death, by will or the laws of
descent and distribution or by a written beneficiary designation accepted by the
Company upon authorization of the Board of Directors, and as otherwise permitted
under the Plan; provided,  however, that in any such case the Restricted Shares
so Transferred shall remain subject in the hands of the transferee to the
restrictions on Transfer provided hereby and all other terms hereof.

(c)         FIDUCIARY AND SECURITIES LAW RESTRICTIONS.  As a director of the
Company, Grantee may be subject to restrictions on his or her ability to sell or
otherwise Transfer Restricted Shares by reason of being a fiduciary for the
Company or by reason of federal or state securities laws and/or the policies
regarding transactions in securities of the Company from time to time adopted by
the Company and applicable to Grantee in connection therewith.  Nothing
contained herein shall relieve Grantee of any restriction on sale or other
Transfer of Restricted Shares provided thereby and any other restrictions on
sale or other Transfer of Restricted Shares provided herein (including in the
Plan) shall be in addition to and not in lieu of any other restrictions provided
thereby.

(d)         MODIFICATIONS TO COMPLY WITH SECTION 409A.  To the extent
applicable, this Agreement shall be interpreted in accordance with Section 409A
of Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or guidance
that may be issued after the Date of Grant. Notwithstanding any provision of the
Agreement to the contrary, in the event that the Board of Directors or an
authorized officer of the Company determines that any amounts will be
immediately taxable to Grantee under Section 409A of the Code and related
Department of Treasury guidance (or subject the Grantee to a penalty tax) in
connection with the grant or vesting of the Restricted Shares or any other
provision of this Agreement or the Plan, the Company may (a) adopt such
amendments to this agreement, including amendments to this Agreement (having
prospective or retroactive effect), that the Board of Directors or authorized
officer determines necessary to comply with the requirements of Section 409A of
the Code and/or (b) take such other actions as the Board of Directors or
authorized officer determines to be necessary or appropriate to comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance, including such Department of Treasury guidance and other interpretive
materials as may be issued after the Date of Grant.

SECTION 4.      MISCELLANEOUS PROVISIONS.

(a)         NOTIFICATION.  Any notification required by the terms of this
Agreement shall be given in writing and shall be deemed effective upon personal
delivery to the President, Treasurer, General Counsel, Secretary or any
Assistant Secretary of the Company or five Business Days upon deposit with the
United States Postal Service, by registered or certified mail, with postage and
fees prepaid addressed to the Company.  A notice shall be addressed to the
Company at its principal executive office, marked to the attention of the
Corporate Secretary, and to the Grantee at the address that he or she most
recently provided to the Company.

(b)         ENTIRE AGREEMENT.  This Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof and
supersede any other agreements, representations or understandings (whether oral
or written and whether express or implied) which relate to the subject matter
hereof.





2




(c)         WAIVER. No waiver of any breach or condition of this Agreement shall
be deemed to be a waiver of any other or subsequent breach or condition whether
of like or different nature.

(d)         SUCCESSORS AND ASSIGNS. The provisions of this Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Grantee, the Grantee’s personal representatives, heirs,
legatees and other permitted transferees, whether or not any such person shall
have become a party to this Agreement and have agreed in writing to be joined
herein and be bound by the terms hereof.

(e)         CHOICE OF LAW. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, as such laws are applied to
contracts entered into and performed in such State.

SECTION 5.      DEFINITIONS.

(a)       “AGREEMENT” shall mean this Restricted Stock Award Agreement.

(b)       “BOARD OF DIRECTORS” shall mean the Board of Directors of the Company,
as constituted from time to time.

(c)       “CODE” shall mean the Internal Revenue Code of 1986, as amended and as
the same may be amended from time to time, and the regulations promulgated
thereunder.

(d)       “CHANGE IN CONTROL” shall mean:

(i)   any “person,” as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes a
“beneficial owner,” as such term is used in Rule 13d-3 promulgated under the
Exchange Act, of 50% or more of the Voting Stock (as defined below) of the
Company;

(ii)  the majority of the Board of Directors of the Company consists of
individuals other than “Continuing Directors,” which shall mean the members of
the Board on the date hereof;

(iii) the Board of Directors of the Company adopts and, if required by law or
the certificate of incorporation of the Corporation, the shareholders approve
the dissolution of the Company or a plan of liquidation or comparable plan
providing for the disposition of all or substantially all of the Company’s
assets;

(iv) all or substantially all of the assets of the Company are disposed of
pursuant to a merger, consolidation, share exchange, reorganization or other
transaction unless the shareholders of the Company immediately prior to such
merger, consolidation, share exchange, reorganization or other transaction
beneficially own, directly or indirectly, in substantially the same proportion
as they previously owned the Voting Stock or other ownership interests of the
Company, a majority of the Voting Stock or other ownership interests of the
entity or entities, if any, that succeed to





3




the business of the Company; or

(v)  the Company merges or combines with another company and, immediately after
the merger or combination, the shareholders of the Company immediately prior to
the merger or combination own, directly or indirectly, 50% or less of the Voting
Stock of the successor company, provided that in making such determination there
shall being excluded from the number of shares of Voting Stock held by such
shareholders, but not from the Voting Stock of the successor company, any shares
owned by Affiliates of such other company who were not also Affiliates of the
Company prior to such merger or combination.

(e)       “COMPANY” shall mean Magellan Health, Inc. a Delaware Corporation, and
any successor thereto.

(f)        “DATE OF GRANT” shall mean August 26, 2019.

(g)       “DISABILITY” shall have the meaning ascribed thereto in the Plan.

(h)       “EXCHANGE ACT” shall mean the Securities Exchange Act of 1934, as
amended and as the same may be amended from time to time and any successor
statute, and the rules and regulations promulgated thereunder.

(i)        “GRANTEE” shall mean Steven J. Shulman.

(j)        “PARENT” shall mean a “parent corporation” as defined in Section
424(e) of the Code.

(k)       “PLAN” shall mean the MAGELLAN HEALTH, INC. 2016 Management Incentive
Plan.

(l)        “SECURITIES ACT” shall mean the Securities Act of 1933, as amended
and as the same may be amended from time to time, and any successor statute, and
the rules and regulations promulgated thereunder.

(m)      “SERVICE” shall mean service as a director of the Company.

(n)       “SHARE” shall mean a share of Ordinary Common Stock of the Company, as
the same may generally be exchanged for or changed into any other share of
capital stock or other security of the Company.

(o)       “SUBSIDIARY” shall mean a “subsidiary corporation” as defined in
Section 424(f) of the Code.

(p)       “TRANSFER” shall mean, with respect to the Restricted Shares, any
sale, assignment, transfer, alienation, conveyance, gift, bequest by will or
under intestacy laws, pledge, lien encumbrance or other disposition, with or
without consideration, of all or part of such share, or of any beneficial
interest therein, now or hereafter owned by the Grantee, including by execution,
attachment, levy or similar process.





4




In consideration of the foregoing and intending to be legally bound hereby, the
Company and the Grantee named below have executed this Agreement as of the date
first above written.

 

 

MAGELLAN HEALTH, INC.

 

 

 

 

By:

/s/ G. Scott MacKenzie

 

 

Name: G. Scott MacKenzie

 

 

Title: Chairman, Compensation Committee

 

GRANTEE:

 

 

 

/s/ Steven J.  Shulman

 

Steven J.  Shulman

 

 

5

